 

Exhibit 10.57

 

 

  

AMENDMENT NO. 15

 

 

TO THE

 

 

PRODUCTS AND SERVICES AGREEMENT

 

NO. AIR-12-001

 

 

 

BETWEEN

 

 

AIREON LLC

 

AND

 

HARRIS CORPORATION

Government Communications System Division

 

 

For

 

 

Automatic Dependent Surveillance-Broadcast (ADS-B) Payload Development

 

 

 

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Aireon LLC Business Proprietary Information





 

 

 

PREAMBLE

 

This Amendment No. 15 (the “Amendment”) to the Products and Services Agreement
for ADS-B Payload Development No. AIR-12-001, effective June 19, 2012 between
Aireon LLC and Harris Corporation, Government Communications Systems Division
(the “Agreement”) is entered into on this 18th day of December 2014, by and
between Aireon LLC, a limited liability company organized and existing under the
laws of Delaware, having its office at 1750 Tysons Boulevard, Suite 1400,
McLean, VA 22102 (“Aireon”) and Harris Corporation, Government Communications
Systems Division organized in the state of Delaware with offices located at 2400
Palm Bay Road NE, Palm Bay, Florida 32905 USA (“Contractor”).

 

RECITALS

 

WHEREAS, Aireon and Contractor have engaged in discussions relating to changes
each would like to incorporate in the Agreement; and

 

WHEREAS, the Parties now desire to add a new definition and amend Articles 10.1,
18 and 25 of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Aireon to Contractor under the Agreement and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties hereby
amend the Agreement as follows:

 

1.Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed thereto in the Agreement.

 

2.Article 1 Definition: Add the following new definition:

“Record Retention means Contractor shall retain for a period of fifteen (15)
years from the Agreement Term all actual manufacturing records (databases)
generated from the production and manufacturing of each ADS-B Payload.”

 

3.Article 10.1 Payload is hereby deleted and replaced in its entirety as
follows:

“10.1 Payload. Title to each Payload shall pass from Contractor to Aireon upon
delivery to the AIT Subcontractor’s facility. Risk of loss or damage for a
Payload shall pass from Contractor to Aireon after the Payload has been
delivered to the AIT Subcontractor’s facility as directed by Aireon and passes
incoming inspection.”

 

 

 

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Aireon LLC Business Proprietary Information       2





 

 

  

4.Article 18.1 Storage is hereby deleted and replaced in its entirety as
follows:

 

“Article 18.1 Storage

 

In the event that any Payload(s) or Payload Enclosure(s) are placed in storage
at the Contractor’s facility, all storage costs, including insurance, shall be
borne by the Contractor. All costs for re-verification testing, delta
qualification testing, re-furbishing, and re-work, and all other costs
associated with the testing and maintenance set forth in the Payload Packaging,
Shipment and Storage Plan shall be borne by Contractor.

 

18.2     Title and Risk of Loss

With respect to each Payload, title to and risk of loss or damage to a Payload
delivered to storage shall remain with Contractor at the storage site for the
storage period during the Term of the Agreement.

 

18.3     Notification of Intention to Launch a Previously Stored Payload

In the event that a Payload has been placed in storage, Aireon shall notify
Contractor in writing not less than [***] days when the Payload should be
removed from storage and delivered to the AIT Subcontractor’s facility.”

 

5.Article 25 General Provisions: add the following new Article 25.12 Record
Retention.

 

“Article 25.12 Record Retention. In the event a Payload experience an Anomaly
and pursuant to Aireon’s request, Contractor shall provide the requested
information from the Record Retention files using the actual manufacturing
records maintained by Contractor from the production and manufacturing of the
requested ADS-B Payload during or after the Agreement Term.”

 

This Amendment may be executed and delivered (including via facsimile or other
electronic means) in one or more counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

All other provisions of the Agreement not expressly referred to in this
Amendment remain in full force and effect.

 

 

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Aireon LLC Business Proprietary Information       3



 

 

  

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized representatives as of the date set forth in the Preamble.

 



For Aireon

  For Contractor               AIREON LLC    HARRIS CORPORATION GCSD            
  By: /s/ Donald L. Thoma   By: /s/ [***]               Name: Donald L. Thoma  
Name: [***]                Title: CEO   Title: Contracts Manager  

 

 

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Aireon LLC Business Proprietary Information       4



 

 